Case 2:20-cv-20449-BRM-ESK
       Case PAE/2:20-cv-04775Document
                               Document
                                      4 13
                                         Filed
                                             Filed
                                               12/29/20
                                                   12/29/20
                                                          Page
                                                             Page
                                                               1 of13of
                                                                      PageID:
                                                                        3     68




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



 IN RE: ELMIRON (PENTOSAN POLYSULFATE
 SODIUM) PRODUCTS LIABILITY LITIGATION                                                 MDL No. 2973



                                  (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO −1)



 On December 15, 2020, the Panel transferred 39 civil action(s) to the United States District Court
 for the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See __F.Supp.3d__ (J.P.M.L. 2020). Since that time, no additional action(s) have
 been transferred to the District of New Jersey. With the consent of that court, all such actions have
 been assigned to the Honorable Brian R. Martinotti.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the District of New Jersey and assigned to Judge
 Martinotti.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 District of New Jersey for the reasons stated in the order of December 15, 2020, and, with the
 consent of that court, assigned to the Honorable Brian R. Martinotti.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



        Dec 29, 2020                                   John W. Nichols
                                                       Clerk of the Panel
Case 2:20-cv-20449-BRM-ESK
       Case PAE/2:20-cv-04775Document
                               Document
                                      4 13
                                         Filed
                                             Filed
                                               12/29/20
                                                   12/29/20
                                                          Page
                                                             Page
                                                               2 of23of
                                                                      PageID:
                                                                        3     69




 IN RE: ELMIRON (PENTOSAN POLYSULFATE
 SODIUM) PRODUCTS LIABILITY LITIGATION                                         MDL No. 2973



                     SCHEDULE CTO−1 − TAG−ALONG ACTIONS



   DIST      DIV.       C.A.NO.       CASE CAPTION


 CALIFORNIA EASTERN

    CAE        2       20−02380       Smith v. Janssen Pharmaceuticals, Inc. et al

 CALIFORNIA SOUTHERN

    CAS        3       20−02098       Nunez v. Alza Corporation et al

 FLORIDA SOUTHERN

                                      Appelbaum et al v. Teva Branded Pharmaceutical
    FLS        0       20−62068       Products R&D, Inc et al

 ILLINOIS NORTHERN

                                      Cohen−Lewe v. Ortho−McNeil Pharmaceuticals, LLC
    ILN        1       20−05989       et al
                                      Zenez v. Janssen Pharmaceuticals, Inc. f/k/a
    ILN        1       20−07108       Ortho−McNeil−Janssen Pharmaceuticals, Inc. f/k/a
                                      Janssen Pharmaceutica, Inc. (PA) et al
    ILN        1       20−07150       Prewitt v. Janssen Pharmaceuticals, Inc. et al

 OHIO SOUTHERN

    OHS        1       20−00755       Gruppo v. Janssen Pharmaceuticals, Inc

 PENNSYLVANIA EASTERN

                                      BLANTON v. JANSSEN PHARMACEUTICALS,
    PAE        2       20−04726       INC.
    PAE        2       20−04773       Chupp v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04775       Correa v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04777       D'Antona v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04778       Klutka v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04779       Marecek v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04787       SHRUM v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−04788       SPEES v. JANSSEN PHARMACEUTICALS INC.
Case 2:20-cv-20449-BRM-ESK
       Case PAE/2:20-cv-04775Document
                               Document
                                      4 13
                                         Filed
                                             Filed
                                               12/29/20
                                                   12/29/20
                                                          Page
                                                             Page
                                                               3 of33of
                                                                      PageID:
                                                                        3     70

    PAE        2       20−04789       SYDNOR v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−04790       THEISSEN v. JANSSEN PHARMACEUTICALS INC.
                                      WOLLASTON v. JANSSEN PHARMACEUTICALS
    PAE        2       20−04791       INC.
    PAE        2       20−04807       HOPPE v. JANSSEN PHARMACEUTICALS, INC.
                                      ANDERSON v. JANSSEN PHARMACEUTICALS,
    PAE        2       20−04929       INC.
    PAE        2       20−04930       Dennis v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04932       GIBSON v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04936       Young v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04945       O'Dell v. JANSSEN PHARMACEUTICALS, INC.
                                      HOLBROOK v. JANSSEN PHARMACEUTICALS,
    PAE        2       20−04952       INC.
    PAE        2       20−04954       Purser v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04957       Razaire v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04974       Turner v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04976       Ward v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−04978       Wilkinson v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05136       Edwards v. JANSSEN PHARMACEUTICALS, INC.
                                      BOUTIETTE v. JANSSEN PHARMACEUTICALS,
    PAE        2       20−05314       INC.
    PAE        2       20−05322       DULL v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05326       Elder v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05337       Epley v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05340       SCHOW v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05344       SHARPE v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05346       STANTON v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05348       VICTORY v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05349       MARLIN v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05350       MOBBS v. JANSSEN PHARMACEUTICALS INC.
    PAE        2       20−05357       Hanson v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05361       Hogeland v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05362       Jackson v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05422       Harr v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05423       Colon v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05427       Kasdan v. JANSSEN PHARMACEUTICALS, INC.
                                      McKinley, et al. v. JANSSEN PHARMACEUTICALS,
    PAE        2       20−05515       INC.
    PAE        2       20−05525       Berndt v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05528       Wylie v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05784       WILDER v. JANSSEN PHARMACEUTICALS, INC.
    PAE        2       20−05904       Lewis et al v. JANSSEN PHARMACEUTICALS, INC.
